Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    June 14, 2019

The Court of Appeals hereby passes the following order:

A19A2140, A19A2141, A19A2142. MALIK EL v. RONALD FREEMAN et al.

      In two separate cases, the Union City Municipal Court found Malik El guilty
of building without a permit and having vehicles with expired tags. El filed two
petitions for writ of certiorari and a direct appeal in the superior court challenging
these rulings. The superior court entered separate orders dismissing each action, and
El has appealed directly to this Court. In Case No. A19A2140, he appeals from the
superior court’s dismissal of his direct appeal in the building permit case. In Case No.
A19A2141, he appeals from the superior court’s dismissal of his certiorari petition
in the expired tag case. And in Case No. A19A2142, he appeals from the superior
court’s dismissal of his certiorari petition in the building permit case. We, however,
lack jurisdiction to hear these appeals.
      Under OCGA § 5-6-35 (a) (1), “[a]ppeals from decisions of the superior courts
reviewing decisions of . . . lower courts by certiorari or de novo proceedings” must
be made by filing an application for discretionary appeal in this Court. See
Consolidated Govt. of Columbus v. Barwick, 274 Ga. 176, 177 (1) (549 SE2d 73)
(2001). Such compliance is required even where the superior court dismisses the
action. See Brewer v. Bd. of Zoning Adjustment of Atlanta, 170 Ga. App. 351 (317
SE2d 327) (1984). Because El failed to comply with the discretionary appeal
procedure, we lack jurisdiction over these appeals. See id. Accordingly, these appeals
are hereby DISMISSED.

                        Court of Appeals of the State of Georgia
                               Clerk’s Office, Atlanta,____________________
                                                         06/14/2019
                               I certify that the above is a true extract from
                        the minutes of the Court of Appeals of Georgia.
                               Witness my signature and the seal of said court
                        hereto affixed the day and year last above written.


                                                                        , Clerk.